DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STEVEN LAPIDUS,
                             Appellant,

                                    v.

                    RAMPELL & RAMPELL, P.A.,
                           Appellee.

                              No. 4D21-381

                         [November 24, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Frank Castor, Judge; L.T. Case Nos. 2015CC9442 and
2020AP35.

    Christopher Kammerer of Kammerer Mariani, PLLC, West Palm Beach,
for appellant.

    Philip Glatzer of Marlow Adler Abrams Newman & Lewis, Coral Gables,
for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.